DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/22/20; 9/10/21 has/have been acknowledged and is/are being considered by the Examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “at at location”.  The claim should be re-written to remove one at. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Combs et al. (U.S. Pub. 2012/0172773 hereinafter “Combs”).
Regarding claim 1, Combs discloses an electrode body (e.g. 1), wherein at least a part of a surface of an electrode is uneven, and at least a part of the uneven surface of the electrode is covered with a gel (e.g. ¶16; “Conductive material is Fabric”), the gel has a three-dimensional network structure (e.g. ¶16; “hydrogel”), and the at least a part of the uneven surface is in contact with the three-dimensional network structure and is embedded inside the three-dimensional network structure (e.g. ¶16), the electrode comprises a conductive base material having a network structure on a surface and inside, the three-dimensional network structure of the gel enters the network structure, the network structure and the three-dimensional network structure are entangled with each other inside the conductive base material, the three-dimensional network structure passes through the inside of the conductive base material and penetrates in a thickness direction of the conductive base material (e.g. ¶16; “extruding the gel through the conductive material”), and the electrode is a laminated body in which an insulating resin layer is laminated on both surfaces of the conductive base material (e.g. ¶31; “acrylic layers laminated onto the electrode”).
Regarding claim 4, Combs further discloses wherein the conductive base material is a fabric woven from fibers, and the uneven surface is a surface of the fabric (e.g. ¶16).
Regarding claim 5, Combs further discloses wherein the conductive base material is carbon fabric (e.g. ¶30).
Regarding claim 6, Combs further discloses wherein at least a part of the surface of the electrode comprises an exposed portion where the conductive base material is exposed (e.g. see Fig. 2).
Regarding claim 7, Combs further discloses wherein the exposed portion is in contact with the three-dimensional network structure and is embedded inside the three-dimensional network structure (e.g. ¶16; see Fig. 2).
Regarding claim 8, Combs further discloses wherein the gel is a hydrogel (e.g. ¶16).
Regarding claim 10, Combs further discloses wherein the electrode is curved at least one location, and the curve is in contact with the three-dimensional network structure and is embedded inside the three-dimensional network structure (e.g. see Fig. 1).
Regarding claim 21, Combs further discloses that the electrode is used by directly contacting the gel with a living body (e.g. ¶¶14, 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (U.S. Pub. 2012/0172773 hereinafter “Combs”).
Regarding claim 11, Combs discloses the claimed invention except for the electrode being two electrodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two electrodes instead of one, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs as applied to claims 1, 4-8, 10 and 21 above, and further in view of Kallback et al. (U.S. Pub. 2016/0228061 hereinafter “Kallback”).
 Regarding claim 2, Combs discloses the claimed invention except for explicitly stating the electrode thickness.  However, Kallback teaches that it is known to use a thickness between 1-500 micrometers as set forth in Paragraph 39 to provide a device that is thinner and less rigid and more flexible for increased comfort.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode thickness as taught by Combs, with a thickness between 2-200 micrometers as taught by Kallback, since such a modification would provide the predictable results of an electrode that is thin, less rigid and flexible for increased comfort.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs as applied to claims 1, 4-8, 10 and 21 above, and further in view of Nishizawa et al. (U.S. Pub. 2013/0126220 hereinafter “Nishizawa”).
Regarding claim 9, Combs discloses the claimed invention except for explicitly stating the hydrogel is polyvinyl alcohol.  However, Nishizawa teaches that it is known to use polyvinyl alcohol as a hydrogel as set forth in Paragraphs 27 and 79 to provide a porous body that is highly compatible with living organisms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydrogel as taught by Combs, with polyvinyl alcohol as taught by Nishizawa, since such a modification would provide the predictable results of using a known hydrogel that is highly compatible with living organisms.
Allowable Subject Matter
Claims 12-13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792